DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey et al. (U.S. Pat. App. Pub. No. US 20140359540 A1; hereinafter "Kelsey"), and further in view of Wadley et al. (U.S. Pat. App. Pub. No. US 20180190028 A1; hereinafter "Wadley").

	Regarding claim 1, Kelsey teaches an augmented reality (AR) system, comprising:
an AR device configured to capture real-time data (Kelsey, Fig. 2, ¶ [0039], AR glasses 204 (i.e., AR device) capturing sensed input (i.e., real-time data)); and

monitor user behavior from the real-time data responsive to feature extraction from the real-time data (Kelsey, ¶ [0104], the computer system 202 may cause various sensors to provide sensed input from which the computer system may track (i.e., monitoring) performance of the task (i.e., user behavior). For example, the computer system may cause the camera 208 to automatically capture video to as the user performs the task.);
compare the user behavior to pre-defined work procedures (Kelsey, ¶ [0105], determining one or more actions of the user during performance of the task, and comparing the determined actions to respective defined actions of the task definition (i.e., pre-defined work procedures)); and
generate augmented reality objects to be output by the AR device (Kelsey, ¶ [0115], information kitting in which the virtual and physical may be combined, such as by augmenting the user's physical environment with virtual information elements at the time and point of use, and in a context-sensitive manner.).
For additional teachings of the prior art, Wadley also teaches monitor user behavior from the real-time data responsive to feature extraction from the real-time data (Wadley, ¶¶ [0035] and [0058], augmented reality device 110a detecting gestures (i.e., real-time data) from user 102 a; ¶ [0091], gesture recognition engine identifying hand 
Kelsey and Wadley (hereinafter "Kelsey-Wadley") are analogous because they are directed at performing operations using augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to further gain the advantages of performing operations using an augmented reality display device that overlays graphic objects with objects in a real scene. Wadley, ¶ [0001].

	Regarding claim 2, Kelsey-Wadley teaches the AR system of claim 1, wherein the AR device is selected from the group consisting of glasses, goggles, a helmet, a mobile electronic device, a tablet device, and an attachment device (Kelsey, Fig. 2, ¶ [0039], AR glasses 204).

	Regarding claim 3, Kelsey-Wadley teaches the AR system of claim 2, wherein the attachment device is configured to attach to a peripheral device (Kelsey, ¶ [0041], coupled to a wired glove).

	Regarding claim 4, Kelsey-Wadley teaches the AR system of claim 3, wherein the peripheral device is selected from the group consisting of glasses, goggles, a helmet, a hat, a glove, a shoe, and clothing (see treatment of claim 3).



	Regarding claim 6, Kelsey-Wadley teaches the AR system of claim 1, wherein the real-time data includes peripheral sensor data from one or more peripheral sensors of the AR device (Kelsey, ¶ [0031] user physiological-condition sensors).

	Regarding claim 7, Kelsey-Wadley teaches the AR system of claim 6, wherein the peripheral sensor data includes biometric sensor data (see treatment of claim 6).

	Regarding claim 8, Kelsey-Wadley teaches the AR system of claim 7, wherein the biometric sensor data includes heartrate information of a user of the AR device (Kelsey, ¶ [0031], heart rate).

	Regarding claim 9, Kelsey-Wadley teaches the AR system of claim 1, wherein the real-time data includes location data corresponding to a location of the AR device (Kelsey, ¶ [0031], position sensors (e.g., GPS, inertial navigation, Wi-Fi-based positioning, RFID-based positioning)).

	Regarding claim 10, Kelsey-Wadley teaches the AR system of claim 1, wherein the real-time data includes environment data corresponding to environmental conditions proximate to the AR device (Kelsey, ¶ [0032], environmental-condition sensors).



	Regarding claim 12, Kelsey-Wadley teaches the AR system of claim 1, wherein the feature extraction includes identifying body gestures of the user (Kelsey, ¶ [0040], capturing gestures of the user).

	Regarding claim 13, Kelsey-Wadley teaches the AR system of claim 1, wherein the feature extraction includes identifying motion of a tool utilized by the user to perform a task defined by the pre-defined work procedures (Kelsey, ¶ [0107], For example, a task for installation of a fastener may include requirements for process variables such as torque (i.e., motion of a tool), swag force and/or preload to be applied to the fastener).

	Regarding claim 14, Kelsey-Wadley teaches the AR system of claim 1, wherein the feature extraction includes identifying motion of a component acted upon by the user while performing a task defined by the pre-defined work procedures (Kelsey, ¶ [0098], requirements for the placement, arrangement or assembly of component(s), installation or uninstallation of component(s), drilling of a hole in a component, installation of a fastener on a component, cutting through or routing out a portion of a component, or the like.).

	Regarding claim 15, Kelsey-Wadley teaches the AR system of claim 1, wherein the augmented reality objects include an alert indicative of the user behavior not complying with the pre-defined work procedures (Kelsey, ¶ [0093], alert the user of certain events during or as a result of the simulation, and may be provided in addition to or in lieu of visual feedback or other information from the display device 224 of the AR glasses 204. Examples of suitable events may include collisions or other conflicts or interference between components, and may facilitate resolution of such issues.).

	Regarding claim 16, Kelsey-Wadley teaches the AR system of claim 15, wherein the alert includes instructions provided to the user to perform corrective action (Kelsey, ¶ [0093], Examples of suitable events may include collisions or other conflicts or interference between components, and may facilitate resolution of such issues.).

	Regarding claim 17, Kelsey-Wadley teaches the AR system of claim 1, wherein the augmented reality objects include a notification indicative of the user behavior complying with the pre-defined work procedures (Kelsey, ¶ [0110], the computer system may output a visual cue, audible feedback and/or haptic feedback to the user, such as to alert the user that the calculated process variable (e.g., torque, swag force, preload) is compliant with the specified process requirement.).

	Regarding claim 18, Kelsey-Wadley teaches the AR system of claim 1, wherein the AR engine is configured to associate an identified human behavior with successful .

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wadley, and further in view of # et al. (U.S. Pat. App. Pub. No. US 20140277596 A1; hereinafter "Nixon").

	Regarding claim 19, Wadley teaches a network of augmented reality (AR) systems, the network comprising:
a first AR system comprising a first AR device configured to capture first real-time data and a first AR engine configured to monitor first user behavior responsive to the first real-time data (Wadley, ¶¶ [0035] and [0058], augmented reality device 110a detecting gestures (i.e., real-time data) from user 102 a (i.e., first user); ¶ [0091], gesture recognition engine identifying hand gestures provided by a user to indicate that the user executed a document (i.e., user behavior)); and
a second AR system comprising a second AR device configured to capture second real-time data and a second AR engine configured to monitor 

Wadley does not expressly teach, but Nixon teaches: wherein the first user behavior and the second user behavior are compared to pre-defined work procedures in a coordinated manner to coordinate efforts of a first user associated with the first AR system and a second user associated with the second AR system (Nixon, ¶¶ [0109] and [0115], creating and assigning work items specifying tasks (i.e., pre-defined work procedures); ¶ [0116], facilitating task completion; ¶¶ [0131]-[0134], first user of first UI device to collaborate with second user of second UI device, so that the two users may work on tasks or work items in a cooperative manner).
Wadley and Nixon (hereinafter "Wadley-Nixon") are analogous because they are directed at augmented reality collaboration. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to allow the users to work on an item or task in a coordinated manner. Nixon, ¶ [0134].

	Regarding claim 20, Wadley-Nixon teaches the network of claim 19, wherein the first AR system and the second AR system are networked together using a wireless communication protocol (Wadley, ¶¶ [0035] and [0081], wireless communication interface).

	Regarding claim 21, Wadley-Nixon teaches the network of claim 19, wherein the first AR system and the second AR system are networked together using a near-field communication protocol (Wadley, ¶ [0081], NFC).

	Regarding claim 22, Wadley-Nixon teaches the network of claim 19, further comprising a cloud server configured to communicate with the first AR system and the second AR system, the cloud server configured to coordinate the efforts of the first user and the second user (Wadley, ¶ [0042], server receiving and exchanging information with user devices).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU NGUYEN/Primary Examiner, Art Unit 2619